Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning assembly, receiver assembly, inscribing assembly, control assembly, image data unit, conveyor assembly, transmitter assembly, memory assembly, and emission data unit in claims 1-9, 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellison et al [US 2015/0099043A1]. 
Ellison et al teach an apparatus comprising a positioning assembly (Figure 2, #206), a receiver assembly (Figure 2, #216), an inscribing assembly (Figure 2, #220, 228, 226), a control assembly (Figure 2, #218), a memory assembly storing an image data unit including a recorded image (paragraph 0043, 0046), the inscribing assembly ablating a perceptible pattern into the food (paragraph 0047), the control assembly receiving an emission data unit from the receiving assembly (paragraph 0044-0045), the control assembly transmitting an inscription command to the inscribing assembly (paragraph 0045), and the inscribing assembly being a laser (paragraph 0042).
Regarding the new limitation of “the recorded image includes a brand indication…”. This is simply a preferred method of using the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al, as applied above, and further in view of Bathelet [US 2010/0102032A1].
Ellison et al teach the above mentioned components as well as a conveyor assembly (Figure 6, #604, 608). Ellison et al do not explicitly recite a conveyor assembly with an emission zone and inscription zone (claim 2), the receiver being a camera system (claim 6). Bathelet teach a laser marking apparatus comprising a conveyor (Figure 1, #5), an emission zone including a camera (Figure 1, #13; paragraph 0044), an inscription zone with a laser (Figure 1, #9), and a controller linked to the conveyor, laser, and camera (Figure 1, #16, 21). It would have been obvious to one of ordinary skill in the art to incorporate the claimed conveyor, camera, and zones into the invention of Ellison et al, in view of Bathelet, since both are directed to devices for laser marking of objects, since Ellison et al already included an embodiment using a conveyor (Figure 6, #604, 608) as well as an optical sensor (Figure 6, #622), since laser marking systems commonly used a conveyor (Figure 1, #5), an emission zone including a camera (Figure 1, #13; paragraph 0044), an inscription zone with a laser (Figure 1, #9), and a controller linked to the conveyor, laser, and camera (Figure 1, #16, 21) as shown by Bathelet, and since separating the optical sensor zone and laser marking zone of Ellison et al would have enabled faster processing as compared to performing them sequentially at a single station or zone.
Claims 3, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al, as applied above, and further in view of Broude et al [US 2012/0000893A1].
Ellison et al teach the above mentioned components. Ellison et al do not explicitly recite a transmitter assembly (claim 3, 18), and an executable program with coded instructions (claim 17). Broude et al teach a laser ablation system comprising an illuminating source or transmitting assembly (Figure 1, #190), a light detector or receiving assembly (Figure 1, #138), a laser (Figure 1, #140), a camera (Figure 1, #160), a positioning assembly (Figure 1, #110, 112), a controller for all of these elements (Figure 1, #150), and a processor executing stored programs including coded instructions (paragraph 0088, 0069). It would have been obvious to one of ordinary skill in the art to incorporate the claimed transmitter and program into the invention of Ellison et al, in view of Broude et al, since both are directed to laser marking systems, since Ellison et al already included a receiver assembly (Figure 2, #216) but simply did not mention where the light originated from, since Ellison et al also included and a memory assembly storing an image data unit including a recorded image (paragraph 0043, 0046), since laser marking systems commonly included an illuminating source or transmitting assembly (Figure 1, #190) and a processor executing stored programs including coded instructions (paragraph 0088, 0069) as shown by Broude et al, and since a programmable control system and transmitter would have provided more uniform and efficient operations of the system of Ellison et al.
Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al, in view of Broude et al, as applied above, and further in view of Bathelet [US 2010/0102032A1].
Ellison et al and Broude et al teach the above mentioned components. Ellison et al also taught a conveyor assembly (Figure 6, #604, 608). Ellison et al do not explicitly recite a conveyor assembly with an emission zone and inscription zone (claim 9, 20). Bathelet teach a laser marking apparatus comprising a conveyor (Figure 1, #5), an emission zone including a camera (Figure 1, #13; paragraph 0044), an inscription zone with a laser (Figure 1, #9), and a controller linked to the conveyor, laser, and camera (Figure 1, #16, 21). It would have been obvious to one of ordinary skill in the art to incorporate the claimed conveyor and zones into the invention of Ellison et al, in view of Broude et al and Bathelet, since all are directed to devices for laser marking of objects, since Ellison et al already included an embodiment using a conveyor (Figure 6, #604, 608), since laser marking systems commonly used a conveyor (Figure 1, #5), an emission zone including a camera (Figure 1, #13; paragraph 0044), an inscription zone with a laser (Figure 1, #9), and a controller linked to the conveyor, laser, and camera (Figure 1, #16, 21) as shown by Bathelet, and since separating the optical sensor zone and laser marking zone of Ellison et al would have enabled faster processing as compared to performing them sequentially at a single station or zone.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al, in view of Broude et al, as applied above, and further in view of Jetter [US 2006/0161381A1].
Ellison et al and Broude et al teach the above mentioned components. Ellison et al did not explicitly recite a laser-scanner system (claim 4). Jetter teach laser marking system comprising a conveyor assembly (figure 5, #1), an initial laser scanner (Figure 5, #21), and a subsequent marking laser (Figure 5, #36). It would have been obvious to one of ordinary skill in the art to incorporate the claimed laser-canning system into the invention of Ellison et al, in view of Broude et al and Jetter, since all are directed to laser marking systems, since Ellison et al already included an optical sensor (Figure 2, #216), since laser marking systems commonly included an initial laser scanner (Figure 5, #21) as shown by Jetter, since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, and since a laser scanner would have enabled more accurate and precise measurement of the food of Ellison et al.



Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach “the recorded image includes a brand indication…”. However, this is simply a preferred method of using the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792